Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claim 18 objected to because of the following informalities:   
Regarding Claim 18, lines 2-3, “to a connection line from a pivot axis of a contact point between the lever and the ramp” appears to be a typo and should read “to a connection line from a pivot axis to a contact point between the lever and the ramp”. For the purposes of examination, the Examiner will interpret the limitation to read as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, lines 1-2, “ the rotational member is formed to have a non-rotationally symmetrical shape”, it is unclear as to whether this limitation requires the rotational member to be symmetrical or not symmetrical. For the purposes of examination, the Examiner 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graute US 20180258671 A1.
Regarding Claim 1, Graute teaches: A locking system for a motor vehicle, the locking system comprising: rotational member (21) that is disk-shaped (Fig 2, rotational member is disc shaped); a drive (8) for rotating the rotational member about a rotational axis (21a); and a lever (32) which is movable by the rotational member (P0091 L9-13; Fig 2-3 and 3-4, movement of lever 32 can be seen via rotational member 21), wherein the rotational member includes a ramp (34) and the locking system is arranged such that the lever is pivotable by the ramp when the rotational member is rotated by the drive (P0091 L9-13; Fig 2-3 and 3-4, pivoting of the lever by the ramp when rotational member is rotated by the drive can be seen).
Regarding Claim 2, Graute teaches: The locking system according to claim 1, wherein the ramp runs obliquely to the rotational axis (Fig 1) and slopes in a radial direction towards the rotational member (Fig 2, ramp 34 slopes as applicants does).
Regarding Claim 3, Graute teaches: The locking system according to claim 1, wherein the ramp is curved in a circumferential direction about the rotational axis (Fig 2, ramp 34 curves around the rotational axis 21a).
Regarding Claim 4, Graute teaches: The locking system according to claim 3 wherein an axial upper end (Figs 2-3, upper/top end of ramp 34) of the ramp extends spirally around the rotational axis (Seen in Fig 2).
Regarding Claim 5, The locking system according to claim 4, wherein, viewed in the circumferential direction, a radial distance from the rotational axis to the axial upper end of the ramp and/or a radial expansion of the ramp increases (Fig 4, ramp 34 can be seen to extend radially at the axial upper end when compared to the bottom/start of the ramp).
Regarding Claim 6, Graute teaches: The locking system according to claim 4, wherein the ramp has a concave shape (Seen best in Fig 2).
Regarding Claim 7, Graute teaches: The locking system according to claim 4, wherein the lever is pivotable by the ramp about a pivot axis (32a) axially spaced from the 3ramp (Fig 2, Pivot axis 32a is spaced from ramp/rotational axis 21a) and/or the pivot axis is inclined relative to the rotational axis by an angular difference (Fig 2, pivot axis 32a is inclined compared to rotational axis 21a).
Regarding Claim 8, Graute teaches: The locking system according to claim 4, wherein the lever is L-shaped or J-shaped (Fig 2, left end of lever 32 ,that 36 is on, is L/J shaped) and/or can engage over the rotational member from below the rotational member and contact the ramp 
Regarding Claim 9, Graute teaches: The locking system according to claim 4, wherein a free end (36) of the lever slides spirally along the ramp relative to the rotational member when the rotational member is rotated by the drive (P0091 L10-13; Fig 3).
Regarding Claim 10, Graute teaches: The locking system according to claim 9, wherein a pitch angle of the ramp becomes continuously flatter (Fig 2, the pitch angle of the ramp becomes flatter as the ramp slopes down to the top surface of 21) and/or a radial distance between the rotational axis and a contact point between the free end of the lever and the ramp becomes continuously larger as the rotational member is rotated by the drive.
Regarding Claim 11, Graute teaches: The locking system according to claim 7, wherein the angular difference is between 45° and 135° (Fig 2, pivot axis 32a is inclined 90° from the rotational axis 21a).
Regarding Claim 12, Graute teaches: The locking system according to claim 1, wherein the rotational member has a collar (22) with a plurality of teeth (22a) that engages a corresponding tooth profile (23a) of the drive.
Regarding Claim 13, Graute teaches: The locking system according to claim 1 further comprising a cylindrical sleeve (Fig 2, this sleeve can be seen wrapping around the shaft that axis 21a) that forms a bearing of the rotational member (Fig 2, it is the position of the examiner that this cylindrical sleeve would act as a bearing since there is a shaft within the collar.).
Regarding Claim 14, Graute teaches: The locking system according to claim 13 further comprising a lug (35) formed on a surface of the rotational member (Fig 2, upper surface of rotational member 21 has the lug formed on it), wherein the lug and/or the ramp extends 
Regarding Claim 15, Graute teaches: The locking system according to claim 14, wherein the lug and the cylindrical sleeve are formed on the rotational member as one piece (Fig 2, it is seen that lug 35, and ramp 34, are connected to the cylindrical sleeve, which surround the shaft of rotational member 21, and that they are all a single piece).
Regarding Claim 16, Graute teaches: The locking system according to claim 1, wherein the rotational member is formed to have a non-rotationally symmetrical shape (Fig 2, rotational member 21, which includes ramp 34, is seen to be not symmetrical).
Regarding Claim 17, Graute teaches: The locking system according to claim 1, wherein the lever has a tubular part (Fig 2, part of the lever 32 that surrounds 32a) mounted about a pivot axis (32a).
Regarding Claim 18, The locking system according to claim 1, wherein an actuation vector (See annotate Fig 3 below, green circle represents the actuation vector which is heading out of the page) is perpendicular to a connection line (See annotated Fig 3 below, connection line is purple dashed line) from a pivot axis (32a, represented by red essentially vertical dashed line in annotated Figure 3 below) of a contact point (left end of purple dashed line in annotated Fig 3 below) between the lever and the ramp (In annotated Fig 3 below, actuation vector heading out of the page at green circle is perpendicular to the connecting line represented by .                                 
    PNG
    media_image1.png
    605
    550
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675